 In the Matter of HOOSIER LAMP & STAMPING CORPORATIONandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, C. I. O.CaseNo. R-5510.-Decided July 8,1948Mr. IsadorKahn,of Evansville,Ind., for the Company.Mr. William Sentner,of St. Louis, Mo., andMr. James Payne,ofEvansville,Ind., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio &MachineWorkers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Hoosier Lamp & Stamping Corporation, Evansville,Indiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJack G. Evans, Trial Examiner. Said hearing was held at Evansville,Indiana, herein called the Company, the National Labor Relationsat and participated in the hearing?All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYHoosier Lamp & Stamping Corporation is an Indiana corporationwith its principal place of business at Evansville, Indiana, where it isIAlthough Metal Fabricators Union, herein called the Independent,was served withnotice of hearing— it did not appear.51 N. L.R. B., No. 34.156 HOOSIER LAMP & STAMPING CORPORATION157engaged in the manufacture and sale of aircraft subassemblies andNaval ordnance.The Company uses raw materials valued in excessof $500,000 annually, over 50 percent of which is shipped to it frompoints outside the State of Indiana.During the same period, theCompany sells 'products valued in excess of $500,000, over 50 percentof which is shipped to points outside the State of Indiana.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 21, 1943, the Union, claiming to represent a majority ofthe Company's employees, requested recognition as the exclusive col-lective bargaining representative of the Company's employees.TheCompany did not reply to this request.A statement of the Trial Examiner, read into evidence, indicatesthat the Union represents a substantial number of employees in theunit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, excluding foremen, assistant foremen, timekeepers,clerical employees, watchmen, guards, superintendents, assistant sup-erintendents, and trainees, constitute an appropriate unit.The onlycontr.oversy with respect to the unit concerns timekeepers.The Company employs 10 persons classified by it as timekeepers.The Union requests that they be excluded from the unit and the Com-pany that they be included. The timekeepers maintain attendance andwork records, and assist in the distribution of pay checks. Inasmuchas their work is purely clerical in nature and dissimilar to that of theproduction and maintenance employees, we shall exclude them fromthe unit.We find that all production and maintenance employees of the Com-pany, excluding foremen, assistant foremen, superintendents, assist-'The Trial Examiner reported that the Union presented 339 membership-applicationcards bearing apparently genuine signatures of persons whose names appear on the Coln-pany's pay roll of May 22, 1943.The Union flied its petition herein on April 3, 1943, atwhich time it represented over 30 percent of the Company's employees.However, becauseof expanding facilities,the Company had 1,324 employees at the time of the hearing. 158DECISSONSOF NATIONAL LABORRELATIONS BOARDant superintendents, all supervisory employees with authority to hire,'discharge, promote, discipline, or otherwise effect changes in the sta-tus of employees, or effectively recommend such action, timekeepers,clerical employees, watchmen, guards, and trainees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hoosier Lamp &Stamping Corporation, Evansville, Indiana, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged, for cause,to determine whether or not they desire to be represented by UnitedElectrical, Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.